Citation Nr: 9915627	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  93-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound of the right thigh, 
currently evaluated as 40 percent disabling.

2. Entitlement to an increased disability evaluation for 
residuals of a right knee injury, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to August 
1969.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in January 1998.  The requested 
development has been completed to the extent possible and 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in June 1992 by the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the appellant relocated his residence to Alabama and the 
Montgomery RO assumed jurisdiction over the case.

The Board notes that the appellant raised the issues of 
entitlement to service connection for a skin disorder and for 
a stomach disorder during his hearing before the undersigned 
Member in April 1999.  Since these issues have not been 
developed, adjudicated or certified for appeal, they are 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The appellant's residuals of a shell fragment wound, 
right thigh, are manifested by subjective complaints of 
increased pain and limitation of function with a slightly 
tender 21 cm. scar over the anteromedial aspect of the right 
thigh, some loss of soft tissue and evidence of muscle 
atrophy with no evidence of more than a severe Muscle Group 
XIV injury.

2.  The appellant's residuals of a right knee injury are 
manifested by subjective complaints of pain, stiffness and 
swelling requiring the use of a brace and are shown to be 
productive of slight tenderness with flexion to 110 degrees 
and extension to 0 degrees without any instability, effusion, 
redness or inflammatory signs.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 40 
percent for residuals of a shell fragment wound, right 
thigh, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 5314 (1998).

2. The criteria for a disability evaluation in excess of 10 
percent for residuals of a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Review of the record reveals that service connection was 
granted for residuals of a gunshot wound to the right thigh 
and a 30 percent disability evaluation was assigned effective 
from November 30th, 1989, by the RO in April 1990.  The 
rating board noted that service department records documented 
the appellant's injury to his right thigh and that he was 
placed on the temporary disability retired list as a 
consequence.  On VA examination in February 1990, an 8.4 inch 
vertical, hypertrophied scar was noted in the anteromedial 
aspect of the right thigh.  There was minimal spasm of the 
right thigh muscles with hypesthesia and possible minimal 
muscle wasting.  The diagnosis was residual of shrapnel 
injury, right thigh.

In October 1991, the RO implemented a Hearing Officer's 
September 1991 decision which increased the appellant's 
disability evaluation for the right thigh disability to the 
40 percent level effective from November 30th, 1989, and 
awarded service connection for residuals of a right knee 
injury with a 10 percent evaluation also effective from 
November 30th, 1989.  In the Hearing Officer's decision it 
was noted that additional evidence revealed that the 
appellant had sustained extensive damage to his right thigh, 
to include complete removal of the vastus medialis to 
transfer another muscle to that area, along with shortening 
of the extremity which was deemed to demonstrate the presence 
of a severe disability.  It was further noted that the right 
knee was involved to include ligament repairs with impaired 
knee motion such to warrant service connection and the 
assignment of a 10 percent evaluation based upon mild 
limitation of motion secondary to pain together with the 
appellant's subjective complaints of pain.

The 40 percent evaluation for residuals of a shell fragment 
wound and the 10 percent evaluation for the residuals of a 
right knee injury have been carried forward to the present 
appeal.

In August 1996, a VA examination was conducted.  The 
appellant reported that he had undergone bilateral 
arthroscopic surgery in 1994 and that he "did alright for a 
few months after the surgery" but that he had recently 
developed a recurrence of pain in both knees.  He noted that 
his knees swell with extended standing, right worse than left 
and that he takes aspirin for the pain.  On physical 
examination of the right knee there was no joint swelling, 
deformity or instability and the range of motion was flexion 
to 140 degrees, extension to 0 degrees.  The collateral and 
cruciate ligaments were intact and there was no clinical 
evidence of a meniscal injury.  There was atrophy of both 
lower extremities and reflexes were equal, bilaterally.  
There was dysesthesia of his right anterior leg from the 
upper aspect of his patella level distally to the level of 
the ankle and medially and laterally to the mid-calf.  There 
were no other localizing or lateralizing signs and no 
pathological reflexes.  X-ray examination revealed no bony 
abnormalities and the diagnoses included history of gunshot 
wound, right thigh, status post operative debridement, and 
history of shrapnel injury, right knee, status post operative 
procedures times 4, history of pain in both knees, status 
post bilateral arthroscopy and removal of bilateral bone 
spurs, dysesthesia of the right anterior lower leg.

In May 1997, the appellant again was examined by VA.  He 
reiterated his history and noted current complaints of right 
thigh and knee pain with recent radiation to his lower back.  
On physical examination there was a well-healed 21 cm. 
surgical scar anteriorly over the right thigh.  It was not 
adherent to underlying bone or muscle and was nontender and 
not depressed.  There was no swelling or tenderness over the 
right knee and there was no deformity, subluxation or lateral 
instability.  Range of motion of the right knee was full and 
the appellant failed to report for x-ray examination.  The 
diagnoses included degenerative arthritis of the knees.  The 
examiner further commented that there was no functional loss 
due to pain.

In January 1998, the appellant underwent VA examination 
pursuant to the Board's January 1998 remand.  The appellant 
reported a history of pain, stiffness and swelling of the 
right knee with no dislocations.  On physical examination 
there was no evidence of any effusion, but the right knee was 
noted to be slightly larger than the left.  There was no 
redness or inflammatory signs.  There was a well-healed 
medial incisional scar over the right knee with a scar 
measuring approximately 21 cm. over the anteromedial aspect 
of the right thigh which was slightly tender.  There was some 
loss of soft tissue in that area and there was slight 
tenderness around the right knee.  Right knee range of motion 
was flexion to 110 degrees and extension to 0 degrees with 
pain on movement.  The appellant was noted to ambulate with a 
mild limp and used a cane for support.  There was painful toe 
and heel walking and the appellant was not able to perform a 
deep knee bend; however, there was no instability of the 
right knee joint.  X-ray examination of the knees was normal 
and the diagnoses included status post gunshot wound, 
residuals of the right thigh, status post medial meniscectomy 
and partial lateral meniscectomy with early post-traumatic 
degenerative joint disease of the right knee and mild 
functional loss due to pain.

In April 1999, the appellant offered testimony in support of 
his claims.  He stated that he experienced a constant 
throbbing pain in his right thigh which interfered with his 
sleep.  He indicated that he was unable to perform heavy 
labor and that standing and sitting for extended periods 
exacerbated his discomfort.  He further reported that his 
right knee swelled from time to time, especially after 
exertion and that it popped and "grinds" and felt unstable 
when going up stairs.  He indicated that it "goes out" 2 to 
3 times per week and that he has a brace but it does not 
help.  He further noted that he had to quit multiple jobs 
over the years due to his service-connected disabilities.  
The appellant's wife testified that, in her opinion, the 
appellant's physical condition had deteriorated over the 
years.  The appellant also argued that due to the severity of 
his disabilities, consideration should be given to 
extraschedular evaluations.

Analysis

Initially, the Board notes that the appellant's claims to 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Specifically, 
his assertions regarding an increase in severity of the 
service-connected right thigh and knee disabilities are 
deemed sufficient to render his claims plausible.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

The Board next notes that the appellant has argued that 
service connection is warranted for traumatic arthritis of 
right knee joint secondary to the service-connected residuals 
of right knee trauma.  However, the RO adjudicated this claim 
in March 1998, and there was no timely appeal perfected prior 
to the return of his case to the Board in April 1999.  
Accordingly, the issue of service connection for traumatic 
arthritis of the right knee will not be addressed in the 
analysis below.

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
entire evidence of record has been reviewed, the Board places 
particular emphasis upon the recent evidence as summarized 
above to accurately determine the current level of the 
appellant's right thigh and knee disabilities.

Residuals of a Shell Fragment Wound, Right Thigh

The appellant's right thigh disability is currently evaluated 
as 40 percent disabling pursuant to Diagnostic Code 5314.  
This rating is the maximum available pursuant to Code 5314 
and review of the Schedule for Rating Disabilities reveals no 
other Code which would contemplate Muscle Group XIV 
impairment.  Accordingly, entitlement to an increased 
evaluation on a schedular basis is not available in the 
absence of additional pathology which would allow for 
evaluation pursuant to an alternate Code.

However, the appellant has argued that entitlement to an 
extraschedular evaluation is warranted for his thigh 
disability and the RO has adjudicated this issue in their 
March 1998 rating decision as part of this appeal.  Pursuant 
to 38 C.F.R. § 3.321(b)(1) (1998), in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.  In this regard, the Board finds that the 
schedular evaluation in this case is not inadequate.

As discussed above, the medical evidence reflects that the 
appellant's right thigh disability is manifested by 
subjective complaints of increased pain and limitation of 
function with a slightly tender 21 cm. scar over the 
anteromedial aspect of the right thigh, some loss of soft 
tissue and evidence of muscle atrophy which by application of 
the benefit of doubt doctrine are deemed to be commensurate 
with a severe disability of the muscles.  See 38 C.F.R. 
§ 4.56(4) (1998).  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the 
undersigned concludes that the record does not suggest, based 
upon the clinical reports, that the appellant has an 
"exceptional or unusual" right thigh disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his right thigh disability.  In addition, 
there is no recent record of significant or regular 
outpatient treatment for this disability.  With respect to 
employment, while the appellant has testified that he has 
lost multiple jobs due to his service-connected disabilities, 
the Social and Industrial Survey conducted in September 1995 
provides evidence to the contrary.  In fact, it was noted 
that while the appellant had several periods of sick leave 
while employed by General Motors from June 1979 to October 
1980, he was laid off based upon seniority.  Records covering 
the period of employment in 1985 and 1986 were reported to be 
unavailable and in 1994, the appellant left employment after 
two years at the Pirre Moran School for a new job as a 
minister.  

In view of these reports, the Board concludes that the record 
does not establish that the appellant's service-connected 
right thigh disability has interfered with his employability 
beyond that which is contemplated by the currently assigned 
40 percent evaluation.  As such, it cannot be concluded that 
the overall disability picture presented by the evidence in 
the claims folder reflects "marked interference" in 
employment.  Accordingly, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, an extraschedular rating on the basis of employment 
handicap is not in order.

Right Knee

The appellant's residuals of a right knee injury are 
currently evaluated pursuant to Diagnostic Code 5257 which 
provides that slight impairment of the knee with recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A moderate knee impairment warrants a 
20 percent disability evaluation and a severe impairment 
warrants a 30 percent disability evaluation.  Other 
potentially applicable Diagnostic Codes include 5260 and 
5261.  Code 5260 provides for a noncompensable disability 
evaluation where flexion is limited to 60 degrees, a 10 
percent rating for flexion limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees and a 
30 percent rating where flexion is limited to 15 degrees.  
Pursuant to Code 5261, where extension is limited to 5 
degrees, a noncompensable disability evaluation is warranted.  
A 10 percent rating is warranted where extension is limited 
to 10 degrees, a 20 percent rating is warranted where 
extension is limited to 15 degrees, a 30 percent rating is 
warranted where extension is limited to 20 degrees, a 40 
percent rating is warranted where extension is limited to 30 
degrees and a 50 percent rating is warranted where extension 
is limited to 45 degrees.

After careful review of the evidence of record, the Board 
concludes that entitlement to an evaluation in excess of 10 
percent for residuals of a right knee injury is not 
warranted.  The appellant's contentions and testimony have 
been considered; however, when viewed in light of the 
objective findings of record, these assertions are not deemed 
to be of sufficient probative value to serve as the basis for 
an increase in his disability evaluation.  The medical 
evidence as summarized above does not demonstrate more than a 
mild functional impairment attributable to the right knee 
disorder.  While the appellant has reported complaints of 
pain, occasional swelling, and significant limitation in his 
activities due to his right knee disability, on physical 
examination in August 1996, May 1997 and again in January 
1998, there was no right knee swelling, no instability, no 
subluxation and only noncompensable limitation of flexion in 
January 1998, when compared with the criteria noted above.  
These findings are deemed to be consistent with the current 
10 percent disability evaluation and as such are commensurate 
with a slight or mild knee impairment.  

In the absence of any additional evidence to establish the 
presence of instability or limitation of motion or other 
disabling symptomatology to support a higher disability 
evaluation, the preponderance of the evidence of record is 
found to be against the appellant's claim.  Accordingly, 
entitlement to an increased disability evaluation for 
residuals of a right knee trauma is not warranted.

In reaching this conclusion, the Board has considered the 
appellant's complaints of discomfort and pain in the knee and 
these complaints have been considered and taken into account 
in the assignment of the disability evaluation.  In this 
regard, consideration is given to whether an increased 
evaluation is warranted by application of the general rating 
criteria (38 C.F.R. §§ 4.40, 4.45) pertaining to pain and 
additional functional limitation imposed during flare-ups.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the evidence of 
record does not document the presence of additional 
functional limitation of the knee attributable to flare-ups.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, 
in the absence of additional evidence to the contrary, the 
Board finds that the 10 percent rating adequately 
contemplates the level of identified pain.  

The Board notes that the appellant has also requested an 
extraschedular evaluation for his right knee disorder.  
However, the record does not document findings which are 
beyond the scope of the regular schedular criteria.  Although 
he has undergone surgery on approximately four occasions 
since service discharge and has argued that his knee has 
greatly impaired his employability, the record does not 
demonstrate frequent periods of hospitalization for the right 
knee nor is it shown that the knee disability alone has 
resulted in a marked interference with employability beyond 
the functional impairment accounted for by the current 10 
percent evaluation.

In reaching the above conclusions, the Board has weighed the 
evidence of record and finds that the preponderance of the 
evidence is against the appellant's claims.  Consequently, as 
the weight of the evidence in favor of the appellant's claims 
does not approximate the weight of the evidence against his 
claims, the doctrine of the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

